Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 1 of 19




                EXHIBIT B
Venmo | Privacy Policy                                                                               https://venmo.com/legal/us-privacy-policy/
                            Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 2 of 19


                  (/)                                                                        Sign In (/account/sign-in)

                  How Venmo Works (/about/product)           Business (/business)

                  Card (/card)       Security (/about/security)         Contact Us (/contact-us)



                               US     Open Source Attribution (https://help.venmo.com/hc/en-us/articles
                                                           /217042848)


                              Privacy Policy   User Agreement (/legal/us-user-agreement)         Licenses (/legal/us-
                              licenses)   Consent (/legal/us-consent)      Helpful Information (/legal/us-helpful-
                           information)   Payment Method Rights (/legal/us-payment-method-rights)          Approved
                    Business Account Addendum (/legal/us-business-addendum)              Venmo Mastercard Cardholder

                        Agreement (/legal/bancorp-cardholder-agreement)       Venmo Mastercard Privacy Policy (/legal
                                                          /bancorp-privacy-policy)




                  LAST UPDATED

                  June 30, 2020

                  OUR COMMITMENT TO PRIVACY

                  Venmo, a PayPal, Inc. service, knows that you care about how your personal information is used
                  and shared, and we take your privacy seriously. Our primary goal is to provide you with
                  exceptional service, and we understand that you may have questions or concerns regarding your
                  personal information and how it will be used. To make this privacy policy easy to find, we make it
                  available from the home page of the Venmo website at venmo.com (/) (the "website") and through
                  our mobile applications. You may also email us at privacy@venmo.com
                  (mailto:privacy@venmo.com) with any privacy-related questions you have.

                  APPLICABILITY OF PRIVACY POLICY

                  This privacy policy applies to all information we collect through our Services from current and
                  former Venmo users, including you. “Services” means any products, services, content, features,
                  technologies, or functions, and all related websites, applications and services offered to you by
                  PayPal, Inc. in connection with a Venmo account. When you are no longer our customer, we
                  continue to share your information as described in this policy. This policy only applies to the
                  Services and does not apply to the practices of any other PayPal service.



1 of 18                                                                                                                    9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                                https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 3 of 19

                  Throughout this policy, we use the term "personal information" to describe information that can be
                  associated with a specific person and can be used to identify that person. We do not consider
                  personal information to include information that has been aggregated and/or anonymized so that it
                  does not identify a specific user.

                  THE INFORMATION WE COLLECT

                  When you visit the website or use one of our mobile applications or other Services, we collect your
                  IP address, and standard web log information, such as your browser type and the pages you
                  accessed on our website. We also may collect Geolocation Information (defined below). If you do
                  not agree to our collection of this information, you may not be able to use our Service.
                  If you open a Venmo account, we collect the following information from you:

                         Account Information - text-enabled cellular/wireless telephone number, machine or mobile
                         device ID and other similar information.
                         Identification Information - your name, street address, email address, date of birth, and SSN
                         (or other governmental issued verification numbers).
                         Device Information - information about you: (a) from your mobile device or computer such as
                         your device type, machine or mobile device identification number, Geolocation Information,
                         time zone, language setting, browser type, and IP address, and (b) from third parties for
                         purposes of transaction processing, identity verification, fraud detection or prevention and
                         other similar purposes. For fraud prevention purposes, we also may link your machine ID
                         with the machines of others who use your same payment cards.
                         Geolocation Information - information that identifies with reasonable specificity your location
                         by using, for instance, longitude and latitude coordinates obtained through GPS, Wi-Fi, or
                         cell site triangulation. We will collect this data for fraud and risk purposes. In addition, some
                         of our Services may ask you for permission to share your current location within your device
                         settings to enhance our Services. If you do not agree to our collection of Geolocation
                         Information, our Services may not function properly when you try to use them. For
                         information about your ability to restrict the collection and use of Geolocation Information to
                         enhance our Services, please refer to the settings available in your device.
                         Social Web Information - including but not limited to your Facebook Connect credentials and
                         email account information. If you authorize Facebook Connect, the plug in allows us access
                         to your email address, Facebook friends list, and public profile (including profile picture). We
                         also allow you to import data from other social web services, including but not limited to
                         Twitter, FourSquare, and email service providers. Social and e-mail contact information helps
                         you connect to friends and contacts for invitation and payment transmission purposes (as
                         well as helping us improve the Services and fight fraud). Additionally, another Venmo user
                         may mention you in a transaction to which you are not a party by “tagging” your username in
                         a transaction note or comment. When you are mentioned in a transaction note or comment
                         into which you have visibility (e.g., a public transaction, a “friends only” transaction by one of
                         your Venmo friends, or a comment on either such transaction), a link to your Venmo profile
                         will appear in the transaction note or comment and, if your push notifications are turned on,
                         you will receive a push notification about the mentions. You may manage certain contact
                         preferences and notifications in your account settings.
                         Financial Information - bank account online login information, bank account and routing
                         numbers and credit cards linked to your Venmo account. Venmo does not share financial


2 of 18                                                                                                                       9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                               https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 4 of 19

                         information with third party social networking services such as those listed in the prior bullet.

                  We are committed to providing a safe, secure and all around great service. Therefore, before
                  permitting you to use the Services, we may require additional information from you we can use to
                  verify your identity, address or other information or to manage risk and compliance throughout our
                  relationship. We may also obtain information about you from third parties such as identity
                  verification, fraud prevention and similar services.

                  When you are using the Services, we collect information about your account transactions and we
                  may collect Geolocation Information and/or information about your computer or other access
                  device for fraud prevention and other similar purposes.

                  Finally, we may collect additional information from or about you in other ways not specifically
                  described here. For example, we may collect information related to your contact with our customer
                  support team or store results when you respond to a survey.

                  INFORMATION FROM CHILDREN

                  The Services are not directed to children under the age of 13. If we obtain actual knowledge that
                  we have collected personal information from a child under the age of 13, we will promptly delete it,
                  unless we are legally obligated to retain such data. Contact us (https://help.venmo.com/hc/en-
                  us/requests/new) if you believe that we have mistakenly or unintentionally collected information
                  from a child under the age of 13.

                  HOW WE USE COOKIES

                  When you visit or use our Services, or visit a third-party website for which we provide online
                  services, we and certain business partners and vendors may use cookies and other tracking
                  technologies (collectively, "Cookies"). We use Cookies to recognize you as a customer; customize
                  Services, other content and advertising; measure the effectiveness of promotions; perform a wide
                  range of analytics; mitigate risk and prevent potential fraud; and to promote trust and safety across
                  our Services.

                  Certain Services are only available through the use of Cookies, so if you choose to disable or
                  decline Cookies, your use of certain Services may be limited or not possible.

                  Do Not Track: Do Not Track ("DNT") is an optional browser setting that allows you to express your
                  preferences regarding tracking by advertisers and other third-parties. We do not respond to DNT
                  signals.

                  HOW WE PROTECT & STORE PERSONAL INFORMATION

                  We store and process your personal information using third party servers located in data centers in
                  the United States. This information is protected by physical, electronic and procedural safeguards
                  in compliance with applicable US federal and state regulations. We also use computer safeguards
                  such as firewalls and data encryption, we enforce physical access controls to our office and files,
                  and we authorize access to personal information only for those employees who require it to fulfill
                  their job responsibilities.

                  We strive to ensure security on our systems. Despite our efforts, we cannot guarantee that



3 of 18                                                                                                                      9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                              https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 5 of 19

                  personal information may not be accessed, disclosed, altered or destroyed by breach of our
                  administrative, managerial and technical safeguards. Therefore, we urge you to take adequate
                  precautions to protect your personal data as well, including never sharing your Venmo password
                  with anyone.

                  If Venmo learns of a systems security breach, we may attempt to notify you electronically so that
                  you can take appropriate protective steps. By using the Services, you agree that Venmo may
                  communicate with you electronically. Venmo may post a notice on the website or mobile
                  application if a security breach occurs. We may also send an email to you at the email address you
                  have provided to us. Depending on where you live, you may have a legal right to receive notice of
                  a security breach in writing. To receive free written notice of a security breach (or to withdraw your
                  consent from receiving electronic notice of a security breach), please email us at
                  privacy@venmo.com (mailto:privacy@venmo.com)

                  HOW WE USE THE PERSONAL INFORMATION WE COLLECT

                  Our primary purpose in collecting personal information is to provide you with a safe, smooth,
                  efficient, fun and customized experience. We may use your personal information to:

                         provide the services and customer support you request;
                         process transactions and send notices about your transactions or your network activity;
                         resolve disputes, collect fees, and troubleshoot problems;
                         prevent potentially fraudulent, prohibited or illegal activities, and enforce our User Agreement
                         through the use of our risk and fraud tools which may include use of Account Information,
                         Identification Information, Financial Information, Device Information, Social Web Information
                         and Geolocation Information;
                         create an account connection between your Venmo account and a third-party account or
                         platform;
                         customize, personalize, measure, and improve our services and the content and layout of
                         our website;
                         send you updates about new products and services that we are offering to customers;
                         compare information for accuracy and verify it with third parties;
                         perform other duties as required by law; and
                         if you elect to share your Geolocation Information, we will use this information to enhance the
                         security of the Services and we may use this information to provide you with location-specific
                         options, functionality, offers, advertising, search results, or other location-specific content.

                  HOW WE SHARE PERSONAL INFORMATION WITHIN THE VENMO NETWORK

                  To process payments on Venmo, we need to share some of your personal information with the
                  person or company that you are paying or is paying you. Your contact information, date of sign-up,
                  the number of payments you have received and other verification metrics like social graph activity
                  may be provided to users or companies when you transact with, on, or through Venmo.

                  We work with vendors to enable them to accept payments from you using Venmo. In doing so, a
                  vendor may share information about you with us, such as your mobile phone number or Venmo
                  username, when you attempt to pay that vendor. We use this information to confirm to that vendor
                  that you are a Venmo customer and that the vendor should enable Venmo as a form of payment



4 of 18                                                                                                                     9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                               https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 6 of 19

                  for your purchase.

                  Regardless, we will not disclose your credit card number or bank account number to anyone you
                  have paid or who has paid you through Venmo, except with your express permission or if we are
                  required to do so to comply with a subpoena or other legal process.

                  HOW WE SHARE PERSONAL INFORMATION WITH OTHER PARTIES

                  Venmo does not share your personal information with third parties for their promotional or
                  marketing purposes.

                  Some personal information is public information and may be seen by anyone on the internet,
                  whether or not they have a Venmo account. Public information may also be seen, accessed,
                  reshared or downloaded through Venmo's APIs or third-party services that integrate with our
                  products.

                         Public information for personal profiles includes your Venmo username, profile photo, first
                         and last name, month and year of Venmo account creation, and public transactions in which
                         you've been involved.
                         Public information for business profiles includes Venmo username, profile and background
                         photos, business name, business description, and QR code. Public information for business
                         profiles may be indexed by and searchable on search engines.

                  In addition to any public information, your Venmo friends list may be seen by any logged-in Venmo
                  user.

                  We may share your personal information with:

                         Our parent company, PayPal, Inc. and affiliates and subsidiaries it controls, but only for
                         purposes allowed by this document.
                         Companies that PayPal, Inc. plans to merge with or be acquired by or, in the event of any
                         bankruptcy, a bankruptcy estate. Should such a combination occur, we will require that the
                         new combined entity follow this privacy policy with respect to your personal information. If
                         your personal information could be used contrary to this policy, you will receive prior notice
                         and the opportunity to communicate preferences you may have, if applicable.
                         Law enforcement, government officials, or other third parties if PayPal is compelled to do so
                         by a subpoena, court order or similar legal procedure, when it is necessary to do so to
                         comply with law, or where the disclosure of personal information is reasonably necessary to
                         prevent physical harm or financial loss, to report suspected illegal activity, or to investigate
                         violations of the Venmo User Agreement, or as otherwise required by law.
                         Third party service providers who assist us in providing services to you or who provide fraud
                         detection or similar services on our or any vendor’s behalf.
                         The other Venmo user participating in the transaction and, depending on the privacy setting
                         of each Venmo account transaction, your Venmo friends and the Venmo friends of the other
                         user participating in the transaction, or the public, through the Venmo feed on our website
                         and mobile application and elsewhere on the internet.
                         Service providers under contract who help with parts of our business operations (for
                         example, fraud prevention, payment processing, or technology services). Our contracts
                         dictate that these service providers only use your information in connection with the services



5 of 18                                                                                                                     9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                               https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 7 of 19

                         they perform for us and not for their own benefit.
                         Other third parties with your consent or at your direction to do so, including if you authorize
                         an account connection with a third-party account or platform.
                              For the purposes of this privacy policy, an "account connection" with such a third party
                              is a connection you authorize or enable between your Venmo account and a non-
                              Venmo account, payment instrument, or platform that you lawfully control or own.
                              When you authorize such a connection, Venmo and the third-party will exchange your
                              personal information and other information directly. Examples of account connections
                              include, without limitation: linking your Venmo account to a social media account or
                              social messaging service; connecting your Venmo account to a third-party data
                              aggregation or financial services company, if you provide such company with your
                              Venmo account log-in credentials; or using your Venmo account to make payments to a
                              merchant or allowing a merchant to charge your Venmo account.
                              If you connect your Venmo account to other financial accounts, directly or through a
                              third-party service provider, we may have access to your account balance and account
                              and transactional information, such as purchases and funds transfers. If you choose to
                              create an account connection, we may receive information from the third-party about
                              you and your use of the third-party’s service. For example, if you connect your Venmo
                              account to a social media account, we will receive personal information from the social
                              media provider via the account connection. We will use all such information that we
                              receive from a third-party via an account connection in a manner consistent with this
                              privacy policy.
                              Information that we share with a third-party based on an account connection will be
                              used and disclosed in accordance with the third-party’s privacy practices. Before
                              authorizing an account connection, you should review the privacy notice of any third-
                              party that will gain access to your personal information as part of the account
                              connection. For example, personal information that Venmo shares with a third-party
                              account or platform such as a social media account may in turn be shared with certain
                              other parties, including the general public, depending on the account’s or platform’s
                              privacy practices.
                              If you choose to use Siri or iMessage to send payments via Venmo or to otherwise use
                              the Services, such use is subject to Apple’s terms and conditions for use of iMessage
                              and/or Siri, as applicable, and the terms of the Venmo User Agreement. By using Siri or
                              iMessage, you authorize us to share some of your Venmo account data (including your
                              friends list, list of persons you have transacted with most recently and most frequently,
                              transaction instructions, and transaction notes) with Apple to allow it to facilitate
                              transaction requests made through Siri or iMessage on iOS. Data shared with Apple
                              will be used pursuant to Apple’s then-current user agreements and privacy policies.
                              You can grant or revoke Apple’s access to Venmo on iOS at any time under the “Siri” or
                              “iMessage” settings on your iPhone.
                         Venmo does not send your personal information to third-party social networks unless you
                         have specifically requested or authorized us to do so. When you broadcast information to
                         such third-party social networks, such information is no longer under the control of Venmo
                         and is subject to the terms of use and privacy policies of such third parties.

                  HOW YOU CAN ACCESS OR CHANGE YOUR PERSONAL INFORMATION


6 of 18                                                                                                                    9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                              https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 8 of 19

                  You can review and update your personal information in your account settings at any time by
                  logging in to your account.

                  LINKS TO OTHER SERVICES OR SITES

                  The Services may contain links to (or allow you to link to) other third-party services or websites.
                  Venmo does not control the information collection of third-party services or websites that can be
                  reached through such links. We encourage our users to be aware when they are linking to a third-
                  party service or website and to read the privacy statements of any third-party service or website
                  that collects personally identifiable information.




                  CHANGES TO OUR PRIVACY POLICY

                  Venmo is always improving. As the Services evolve we may occasionally update this privacy
                  policy. If we modify this privacy policy, we will post the revised privacy policy to the website, and
                  we will also revise the "last updated date" stated above. If we make material changes in the way
                  we use personal information, we will notify you by posting an announcement on our mobile
                  application or website or by sending you an e-mail. It is your responsibility to periodically review
                  this privacy policy; users are bound by any changes to the privacy policy by using the Services
                  after such changes have been first posted.

                  HOW TO CONTACT US

                  If you have questions or concerns regarding this privacy policy, or any feedback pertaining to your
                  privacy and the Services that you would like us to consider, please email us at
                  privacy@venmo.com (mailto:privacy@venmo.com)




                  Venmo is a service provided by PayPal, Inc. ("Venmo")



                                                     ?
                   Why?          Financial companies choose how they share your personal information. Federal
                                 law gives consumers the right to limit some but not all sharing. Federal law also
                                 requires us to tell you how we collect, share, and protect your personal
                                 information. Please read this notice carefully to understand what we do.




7 of 18                                                                                                                   9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                          https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 9 of 19


                                                   ?
                   What?        The types of personal information we collect and share depend on the product or
                                service you have with us. This information can include:

                                     Social Security number and account balances
                                     Payment history or transaction history
                                     Credit history or credit scores
                                When you are no longer our customer, we continue to share your information as
                                described in this notice.


                   How?         All financial companies need to share customers’ personal information to run their
                                everyday business. In the section below, we list the reasons financial companies
                                can share their customers’ personal information; the reasons Venmo chooses to
                                share; and whether you can limit this sharing.



                                                                                   Does
                                                                                                  Can you limit
                   Reasons we can share your personal information                  Venmo
                                                                                                  this sharing?
                                                                                   share?

                   For our everyday business purposes—                             Yes            No
                   such as to process your transactions, maintain your
                   account(s), respond to court orders and legal investigations,
                   or report to credit bureaus

                   For our marketing purposes—                                     Yes            No
                   to offer our products and services to you

                   For joint marketing with other financial companies              Yes            No

                   For our affiliates’ everyday business purposes—                 Yes            No
                   information about your transactions and experiences

                   For our affiliates’ everyday business purposes—                 No             We don’t share
                   information about your creditworthiness

                   For our affiliates to market to you                             No             We don’t share

                   For nonaffiliates to market to you                              No             We don’t share


                   Who we are

                                            This privacy notice is provided by Venmo, a service of PayPal, Inc. in
                   Who is providing         connection with its provision of Venmo, and is applicable to your
                   this Privacy Policy?
                                            personal Venmo account.




8 of 18                                                                                                               9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                           https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 10 of 19

                   What we do

                                              To protect your personal information from unauthorized access and
                   How does Venmo             use, we use security measures that comply with federal law. These
                   protect my personal        measures include computer safeguards and secured files and
                   information?
                                              buildings.


                                              We collect your personal information, for example, when you

                                                    open an account or provide account information
                   How does Venmo                   link your credit or debit card to your Venmo account or give us
                   collect my personal              your contact information
                   information?                     use your Venmo account to send or receive funds
                                              We also collect your personal information from others, such as
                                              credit bureaus, affiliates, or other companies.


                                              Federal law gives you the right to limit only

                                                    sharing for affiliates’ everyday business purposes—
                                                    information about your creditworthiness
                                                    affiliates from using your information to market to you
                   Why can’t I limit all
                                                    sharing for nonaffiliates to market to you
                   sharing?
                                              State laws and individual companies may give you additional rights
                                              to limit sharing. See below for more information on your rights under
                                              state law.



                   Definitions

                                     Companies related by common ownership or control. They can be financial
                                     and nonfinancial companies.
                   Affiliates
                                           Our affiliates include Bill Me Later, Inc.


                                     Companies not related by common ownership or control. They can be
                                     financial and nonfinancial companies.
                   Nonaffiliates
                                           Nonaffiliates with which we share personal information include service
                                           providers that perform services or functions on our behalf.


                                     A formal agreement between nonaffiliated financial companies that together
                   Joint             market financial products or services to you.
                   Marketing
                                           Our joint marketing partners include financial companies.


                   Other important information




9 of 18                                                                                                                9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                          https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 11 of 19

                   Other important information

                   We may transfer personal information to other countries, for example, for customer service or to
                   process transactions.

                   California: If your Venmo account has a California mailing address, we will not share personal
                   information we collect about you except to the extent permitted under California law.

                   Vermont: If your Venmo account has a Vermont mailing address, we will not share personal
                   information we collect about you with non-affiliates unless the law allows or you provide
                   authorization.




                  In this notice, we are addressing specific disclosure requirements under the California Consumer
                  Privacy Act of 2018 for California residents. This notice should be read together with Venmo’s
                  Privacy Policy and applies to all California residents who visit our Sites or use the Services.

                  Personal Information Collection and Purposes of Use

                  We collect, use and share personal information regarding California residents as described in this
                  notice.

                  We did not sell any consumers’ personal information in the preceding 12 months.

                  California Residents’ Privacy Rights

                  California residents have rights to request access to certain personal information collected about
                  them over the past 12 months, or deletion of their personal information, subject to certain
                  exceptions, and may not be discriminated against because they exercise any of their rights under
                  the California Consumer Privacy Act. We may require you to provide additional personal
                  information to verify your identity before we process your request; we may not process your
                  request if we are unable to verify your identity. You may contact us by clicking here
                  (https://help.venmo.com/hc/en-us/requests/new) or call us at 1-855-812-4430.

                   In the preceding 12      We have collected        We collected such        In the preceding 12
                   months, we have          such personal            personal                 months, we shared
                   collected the            information from         information to use       such personal
                   following                the following            for the following        information with the
                   categories of            categories of            purposes:                following
                   personal                 sources:                                          categories of third
                   information from                                                           parties:
                   California
                   Residents:




10 of 18                                                                                                               9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                       https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 12 of 19

                   In the preceding 12      We have collected     We collected such        In the preceding 12
                   months, we have          such personal         personal                 months, we shared
                   collected the            information from      information to use       such personal
                   following                the following         for the following        information with the
                   categories of            categories of         purposes:                following
                   personal                 sources:                                       categories of third
                   information from                                                        parties:
                   California
                   Residents:

                   a. Identifiers such as     from you when         provide the              PayPal, Inc. and
                   a real name, alias,        you use our           Services and             affiliates and
                   postal address,            Services              customer support         subsidiaries it
                   unique personal            merchants             process                  controls
                   identifier, online         service providers     transactions and         service providers
                   identifier, Internet       financial             send notices             financial
                   Protocol address,          institutions          about your               institutions
                   email address,                                   transactions or          merchants
                   account name, social                             your network             third party
                   security number,                                 activity                 accounts or
                   driver’s license                                 resolve disputes,        platforms
                   number, passport                                 collect fees, and        parties to the
                   number, or other                                 troubleshoot             transaction
                   similar identifiers.                             problems                 other Venmo
                                                                    prevent potentially      users
                                                                    fraudulent,              internet users
                                                                    prohibited or            (some personal
                                                                    illegal activities,      information is
                                                                    and enforce our          public information
                                                                    User Agreement           including your
                                                                    create an account        Venmo username,
                                                                    connection               Venmo profile
                                                                    between your             photo, Venmo
                                                                    Venmo account            profile first and
                                                                    and a third-party        last name, month,
                                                                    account or               and year of
                                                                    platform                 Venmo account
                                                                    customize,               creation, and
                                                                    personalize,             public transactions
                                                                    measure, and             in which you’ve
                                                                    improve our              been involved,
                                                                    services and the         and may be seen
                                                                    content and layout       by anyone on the
                                                                    of our website           internet, whether
                                                                    send you updates         or not they have a
                                                                    about new                Venmo account)
                                                                    products and             third parties for
                                                                    services that we         our business
                                                                    are offering to          purposes or as
                                                                    customers                permitted or
                                                                    compare                  required by law
                                                                    information for          law enforcement,
                                                                    accuracy and             government
                                                                    verify it with third     officials, or other
                                                                    parties                  third parties
                                                                    perform other
                                                                    duties as required
                                                                    by law



11 of 18                                                                                                           9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                         https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 13 of 19

                   In the preceding 12        We have collected     We collected such        In the preceding 12
                   months, we have            such personal         personal                 months, we shared
                   collected the              information from      information to use       such personal
                   following                  the following         for the following        information with the
                   categories of              categories of         purposes:                following
                   personal                   sources:                                       categories of third
                   information from                                                          parties:
                   California
                   Residents:

                   b. Any categories of         from you when         provide the              PayPal, Inc. and
                   personal information         you use our           Services and             affiliates and
                   described in                 Services              customer support         subsidiaries it
                   subdivision (e) of           merchants             process                  controls
                   Section 1798.80:             service providers     transactions and         service providers
                   “Personal                    financial             send notices             financial
                   information” means           institutions          about your               institutions
                   any information that                               transactions or          merchants
                   identifies, relates to,                            your network             third party
                   describes, or is                                   activity                 accounts or
                   capable of being                                   resolve disputes,        platforms
                   associated with, a                                 collect fees, and        parties to the
                   particular individual,                             troubleshoot             transaction
                   including, but not                                 problems                 other Venmo
                   limited to, his or her                             prevent potentially      users
                   name, signature,                                   fraudulent,              internet users
                   social security                                    prohibited or            (some personal
                   number, physical                                   illegal activities,      information is
                   characteristics or                                 and enforce our          public information
                   description, address,                              User Agreement           including your
                   telephone number,                                  create an account        Venmo username,
                   passport number,                                   connection               Venmo profile
                   driver’s license or                                between your             photo, Venmo
                   state identification                               Venmo account            profile first and
                   card number,                                       and a third-party        last name, month,
                   insurance policy                                   account or               and year of
                   number, education,                                 platform                 Venmo account
                   employment,                                        customize,               creation, and
                   employment history,                                personalize,             public transactions
                   bank account                                       measure, and             in which you’ve
                   number, credit card                                improve our              been involved,
                   number, debit card                                 services and the         and may be seen
                   number, or any other                               content and layout       by anyone on the
                   financial information,                             of our website           internet, whether
                   medical information,                               send you updates         or not they have a
                   or health insurance                                about new                Venmo account)
                   information.                                       products and             third parties for
                   “Personal                                          services that we         our business
                   information” does not                              are offering to          purposes or as
                   include publicly                                   customers                permitted or
                   available information                              compare                  required by law
                   that is lawfully made                              information for          law enforcement,
                   available to the                                   accuracy and             government
                   general public from                                verify it with third     officials, or other
                   federal, state, or local                           parties                  third parties
                   government records.                                perform other
                                                                      duties as required
                                                                      by law



12 of 18                                                                                                             9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                      https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 14 of 19

                   In the preceding 12     We have collected     We collected such        In the preceding 12
                   months, we have         such personal         personal                 months, we shared
                   collected the           information from      information to use       such personal
                   following               the following         for the following        information with the
                   categories of           categories of         purposes:                following
                   personal                sources:                                       categories of third
                   information from                                                       parties:
                   California
                   Residents:

                   c. Characteristics of     from you when         provide the              PayPal, Inc. and
                   protected                 you use our           Services                 affiliates and
                   classifications under     Services              prevent potentially      subsidiaries it
                   California or federal     service providers     fraudulent,              controls
                   law.                                            prohibited or            service providers
                                                                   illegal activities,      financial
                                                                   and enforce our          institutions
                                                                   User Agreement           third parties for
                                                                   send you updates         our business
                                                                   about new                purposes or as
                                                                   products and             permitted or
                                                                   services that we         required by law
                                                                   are offering to          law enforcement,
                                                                   customers                government
                                                                   compare                  officials, or other
                                                                   information for          third parties
                                                                   accuracy and
                                                                   verify it with third
                                                                   parties
                                                                   perform other
                                                                   duties as required
                                                                   by law




13 of 18                                                                                                          9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                       https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 15 of 19

                   In the preceding 12      We have collected     We collected such        In the preceding 12
                   months, we have          such personal         personal                 months, we shared
                   collected the            information from      information to use       such personal
                   following                the following         for the following        information with the
                   categories of            categories of         purposes:                following
                   personal                 sources:                                       categories of third
                   information from                                                        parties:
                   California
                   Residents:

                   d. Commercial              from you when         provide the              PayPal, Inc. and
                   information, including     you use our           Services and             affiliates and
                   records of personal        Services              customer support         subsidiaries it
                   property, products or      merchants             process                  controls
                   services purchased,        service providers     transactions and         service providers
                   obtained, or               financial             send notices             financial
                   considered, or other       institutions          about your               institutions
                   purchasing or                                    transactions or          merchants
                   consuming histories                              your network             third party
                   or tendencies.                                   activity                 accounts or
                                                                    resolve disputes,        platforms
                                                                    collect fees, and        parties to the
                                                                    troubleshoot             transaction
                                                                    problems                 other Venmo
                                                                    prevent potentially      users
                                                                    fraudulent,              internet users
                                                                    prohibited or            (some personal
                                                                    illegal activities,      information is
                                                                    and enforce our          public information
                                                                    User Agreement           including your
                                                                    create an account        Venmo username,
                                                                    connection               Venmo profile
                                                                    between your             photo, Venmo
                                                                    Venmo account            profile first and
                                                                    and a third-party        last name, month,
                                                                    account or               and year of
                                                                    platform                 Venmo account
                                                                    customize,               creation, and
                                                                    personalize,             public transactions
                                                                    measure, and             in which you’ve
                                                                    improve our              been involved,
                                                                    services and the         and may be seen
                                                                    content and layout       by anyone on the
                                                                    of our website           internet, whether
                                                                    send you updates         or not they have a
                                                                    about new                Venmo account)
                                                                    products and             third parties for
                                                                    services that we         our business
                                                                    are offering to          purposes or as
                                                                    customers                permitted or
                                                                    compare                  required by law
                                                                    information for          law enforcement,
                                                                    accuracy and             government
                                                                    verify it with third     officials, or other
                                                                    parties                  third parties
                                                                    perform other
                                                                    duties as required
                                                                    by law



14 of 18                                                                                                           9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                      https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 16 of 19

                   In the preceding 12     We have collected     We collected such        In the preceding 12
                   months, we have         such personal         personal                 months, we shared
                   collected the           information from      information to use       such personal
                   following               the following         for the following        information with the
                   categories of           categories of         purposes:                following
                   personal                sources:                                       categories of third
                   information from                                                       parties:
                   California
                   Residents:

                   e. Internet or other      from you when         provide the              PayPal, Inc. and
                   electronic network        you use our           Services and             affiliates and
                   activity information,     Services              customer support         subsidiaries it
                   including, but not        merchants             process                  controls
                   limited to, browsing      service providers     transactions and         service providers
                   history, search                                 send notices             financial
                   history, and                                    about your               institutions
                   information regarding                           transactions or          third party
                   a consumer’s                                    your network             accounts or
                   interaction with an                             activity                 platforms
                   Internet Web site,                              resolve disputes,        third parties for
                   application, or                                 collect fees, and        our business
                   advertisement.                                  troubleshoot             purposes or as
                                                                   problems                 permitted or
                                                                   prevent potentially      required by law
                                                                   fraudulent,              law enforcement,
                                                                   prohibited or            government
                                                                   illegal activities,      officials, or other
                                                                   and enforce our          third parties
                                                                   User Agreement
                                                                   create an account
                                                                   connection
                                                                   between your
                                                                   Venmo account
                                                                   and a third-party
                                                                   account or
                                                                   platform
                                                                   customize,
                                                                   personalize,
                                                                   measure, and
                                                                   improve our
                                                                   services and the
                                                                   content and layout
                                                                   of our website
                                                                   send you updates
                                                                   about new
                                                                   products and
                                                                   services that we
                                                                   are offering to
                                                                   customers
                                                                   compare
                                                                   information for
                                                                   accuracy and
                                                                   verify it with third
                                                                   parties
                                                                   perform other
                                                                   duties as required
                                                                   by law



15 of 18                                                                                                          9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                        https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 17 of 19

                   In the preceding 12     We have collected       We collected such        In the preceding 12
                   months, we have         such personal           personal                 months, we shared
                   collected the           information from        information to use       such personal
                   following               the following           for the following        information with the
                   categories of           categories of           purposes:                following
                   personal                sources:                                         categories of third
                   information from                                                         parties:
                   California
                   Residents:

                   f. Geolocation data.      from you if you         to enhance the           PayPal, Inc. and
                                             elect to share this     security of              affiliates and
                                             information             Services, provide        subsidiaries it
                                             service providers       you with location-       controls
                                                                     specific options,        service providers
                                                                     functionality,           third parties for
                                                                     offers, advertising,     our business
                                                                     search results, or       purposes or as
                                                                     other location-          permitted or
                                                                     specific content         required by law
                                                                     prevent potentially      law enforcement,
                                                                     fraudulent,              government
                                                                     prohibited or            officials, or other
                                                                     illegal activities,      third parties
                                                                     and enforce our
                                                                     User Agreement


                   g. Audio, electronic,     from you when           provide the              PayPal, Inc. and
                   visual, thermal,          you use our             Services and             affiliates and
                   olfactory, or similar     Services                customer support         subsidiaries it
                   information.                                      process                  controls
                                                                     transactions             service providers
                                                                     resolve disputes,        third parties for
                                                                     collect fees, and        our business
                                                                     troubleshoot             purposes or as
                                                                     problems                 permitted or
                                                                     prevent potentially      required by law
                                                                     fraudulent,              law enforcement,
                                                                     prohibited or            government
                                                                     illegal activities,      officials, or other
                                                                     and enforce our          third parties
                                                                     User Agreement
                                                                     compare
                                                                     information for
                                                                     accuracy and
                                                                     verify it with third
                                                                     parties
                                                                     perform other
                                                                     duties as required
                                                                     by law




16 of 18                                                                                                            9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                             https://venmo.com/legal/us-privacy-policy/
                           Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 18 of 19

                    In the preceding 12        We have collected       We collected such        In the preceding 12
                    months, we have            such personal           personal                 months, we shared
                    collected the              information from        information to use       such personal
                    following                  the following           for the following        information with the
                    categories of              categories of           purposes:                following
                    personal                   sources:                                         categories of third
                    information from                                                            parties:
                    California
                    Residents:

                    h. Inferences drawn          from you when            provide the              PayPal, Inc. and
                    from any of the              you use our              Services                 affiliates and
                    information identified       Services                 prevent potentially      subsidiaries it
                    in this subdivision to       merchants                fraudulent,              controls
                    create a profile about       service providers        prohibited or            service providers
                    a consumer reflecting                                 illegal activities,      financial
                    the consumer’s                                        and enforce our          institutions
                    preferences,                                          User Agreement           third parties for
                    characteristics,                                      customize,               our business
                    psychological trends,                                 personalize,             purposes or as
                    predispositions,                                      measure, and             permitted or
                    behavior, attitudes,                                  improve our              required by law
                    intelligence, abilities,                              services and the         law enforcement,
                    and aptitudes.                                        content and layout       government
                                                                          of our website           officials, or other
                                                                          send you updates         third parties
                                                                          about new
                                                                          products and
                                                                          services that we
                                                                          are offering to
                                                                          customers
                                                                          perform other
                                                                          duties as required
                                                                          by law




           Learn more           Company             Community           Terms
           How it works         Our Team            Blog                Legal (/legal
                                                                                            (https://itunes.apple.com
                                                                                                                 (https://play.googl
           (/about              (/team/)            (http://blog.venmo.com)
                                                                        /us-user-
                                                                                            /us/app/venmo        /store
           /product)            Jobs (/jobs)        Help Center         agreement/)
                                                                                            /id351727428?mt=8)   /apps/details?id=c
           Our Fees                                 (https://help.venmo.com)
                                                                       Privacy (/legal
           (/about/fees)                            Developer          /us-privacy-
           Business                                 (https://venmo.com policy/)
           (/business)                              /developers)
           Card (/card)
           Security
           (/about
           /security)
           Contact Us
           (/contact-us/)



17 of 18                                                                                                                 9/14/2020, 2:02 PM
Venmo | Privacy Policy                                                                         https://venmo.com/legal/us-privacy-policy/
                         Case 4:20-cv-03056-DMR Document 79-2 Filed 09/14/20 Page 19 of 19

           Venmo is a service of PayPal, Inc., a licensed provider of money transfer services (NMLS ID: 910457).
           All money transmission is provided by PayPal, Inc. pursuant to PayPal, Inc.’s licenses (/legal/us-
           disclosures/). © 2020 PayPal, Inc.




18 of 18                                                                                                             9/14/2020, 2:02 PM
